United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-3108
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Western
                                         * District of Missouri.
Leo G. Willis,                           *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: February 4, 1998
                                Filed: February 9, 1998
                                    ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.


       Leo G. Willis appeals the sentence imposed by the district court1 following his
guilty plea to one count of conspiracy to distribute methamphetamine. Willis&s counsel
filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), raising errors
related to the district court&s criminal history calculation; counsel has moved to
withdraw. We affirm.



      1
        The Honorable Russell G. Clark, United States District Judge for the Western
District of Missouri.
       Reviewing the district court&s construction and interpretation of Chapter Four of
the U. S. Sentencing Guidelines de novo, see United States v. Jones, 87 F.3d 247, 248
(8th Cir.) (per curiam), cert. denied, 117 S. Ct. 374 (1996), we agree that the
convictions represented in paragraphs 53 and 55 of Willis&s presentence report were
separate, as the offenses occurred a year apart, were separated by an intervening arrest,
and were prosecuted under separate docket numbers. See U.S. Sentencing Guidelines
Manual § 4A1.2, comment. (n.3) (1997); United States v. Aguilera, 48 F.3d 327, 330
(8th Cir.), cert. denied, 116 S. Ct. 117 (1995); United States v. McComber, 996 F.2d
946, 947 (8th Cir.1993) (per curiam).

       We also agree that--because Willis stipulated to his participation in the
conspiracy from October 1994 until July 1996, and because he was sentenced on his
state convictions in September 1995 and paroled in January 1996--Willis committed
the present offense while he was under a criminal justice sentence, and within two
years after his release from imprisonment. See U.S. Sentencing Guidelines Manual
§ 4A1.1(d),(e) (1997); cf. United States v. Early, 77 F.3d 242, 244 (8th Cir.1996) (per
curiam) (defendant who did not challenge plea agreement was bound by stipulations
therein); United States v. Tolson, 988 F.2d 1494, 1499-1501 (7th Cir. 1993) (defendant
who pleaded guilty to conspiracy spanning specific dates properly received criminal
history points under § 4A1.1(d) for committing conspiracy while on probation).

        Having carefully reviewed counsel’s submission and the record in accordance
with Penson v. Ohio, 488 U.S. 75, 80 (1988), we find no nonfrivolous issues for
appeal. Counsel&s motion to withdraw is granted and the judgment of the district court
is affirmed.




                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-